—Appeal from a judgment of the Supreme Court (Donohue, J.), entered August 21, 1997 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent denying petitioner’s request to participate in a temporary release program.
Petitioner, a prison inmate, applied for permission to participate in an industrial training leave as part of a temporary release program. The application was denied because of his refusal to participate in an alcoholic substance abuse treatment program. Petitioner administratively appealed that determination, which was denied on several grounds including the serious nature of petitioner’s crimes, his criminal history and parole violations, his refusal to participate in an alcohol treatment program and the negative impact of his offense upon the community. Supreme Court dismissed petitioner’s subsequent application for CPLR article 78 review and this appeal ensued. We affirm.
Because an inmate’s participation in a temporary release program is a privilege and not a right (see, Correction Law § 855 [9]), our review is limited to determining whether the *834denial of the privilege “violated any positive statutory requirement or denied a constitutional right of the inmate and whether [it] is affected by irrationality bordering on impropriety” (Matter of Gonzalez v Wilson, 106 AD2d 386, 386-387; see, Matter of Lee v Recore, 243 AD2d 796). Petitioner has not established that the denial of his application was affected by a statutory or constitutional violation. Moreover, we find that the denial of his application was amply supported by those factors relied upon by respondent. We have examined petitioner’s remaining contentions and find them to be lacking in merit.
Mikoll, J. P., Crew III, White, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed, without costs.